Citation Nr: 1402210	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent from February 1, 2007, and in excess of 60 percent from June 7, 2010, for status-post right thoracotomy, residual of lung cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty from November 1964 to April 1967.   

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  When this appeal was previously before the Board in February 2011 and August 2012, it was remanded for further development.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


REMAND

Additional development is required to obtain all, outstanding records pertaining to the claim.  The record indicates that pulmonary function tests(PFTs) were conducted through VA in March 2009, June 2010, and April 2011, but the specific results, notably the FEV1/FVC and DLCO results, are not of record.  These must be obtained if available.  

Furthermore, an opinion should be obtained from appropriate medical professional concerning whether DLCO is the most accurate measure of the Veteran's disability throughout the period of the claim.  Although the record includes reports of prior VA examinations, the record is not adequate:  the record does not include opinions addressing the DLCO of 52 percent in June 2007 and whether that is an accurate indicator of the impairment associated with the residuals of lung cancer and, with the exception of the April 2011 VA examiner, the examiners do not acknowledge the Veteran's non-service connected respiratory disorders.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, notably the numeric results associated with the PFTs performed through VA in March 2009, June 2010, and April 2011.  

2.  Then, provide the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders to a pulmonologist or other medical professional with sufficient expertise in pulmonology.  

For each PFT performed during the period of the claim, the medical professional must indicate which PFT (i.e. FEV1, FEV1/FVC, or DLCO) is the most accurate indicator of the impairment associated with the Veteran's residuals of lung cancer.  The medical professional is requested to provide an explanation for each determination.  

The medical professional must also describe the impairment associated with the Veteran's residuals of lung cancer.  To the extent possible, the medical professional should distinguish the manifestations of the service-connected disability from those of the Veteran's other respiratory conditions, which include chronic obstructive pulmonary disease.  

Another examination of the Veteran should be performed if deemed necessary by the person providing the assessment.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

